 



EXHIBIT 10.4
AMENDMENT D
To
COOPERATIVE RESEARCH AND DEVELOPMENT AGREEMENT
(hereinafter “CRADA”) No. ORNL00-0579
Development of an Economically Attractive Gas Centrifuge Machine and Enrichment
Process
By and Between
UT-Battelle, LLC
Under its U. S. Department of Energy (DOE) Contract No. DE-AC05-00OR22725
(hereinafter “Contractor”)
And
USEC Inc. (hereinafter “Participant”)
This Amendment D to CRADA No. ORNL00-0579 by and between the Contractor and the
Participant is made effective on the latter date of approval by DOE or the date
of full execution of the Amendment by and between the Contractor and
Participant. The Contractor and the Participant being hereinafter jointly
referred to as the “Parties.”
WHEREAS, the Parties hereby desire to amend said CRADA original approved by DOE
on June 30, 2000, with an effective date of October 1, 2000, and amended as
follows:

  1.   on June 23, 2002, with an effective date of July 12, 2002 (Amendment A);
    2.   on September 10, 2002 with an effective date of September 11, 2002
(Amendment B); and,     3.   on February 12, 2007, with an effective date of
February 28, 2007 (Amendment C, with no changes to the Statement of Work).

WHEREAS, the Parties hereby desire to amend said CRADA by revising Appendix A,
Statement of Work increasing the total estimated funding funds-in and in-kind
funding of the CRADA and extend the period of performance.
THEREFORE, the Parties hereto agree to be bound as follows:

A.   ARTICLE II: STATEMENT OF WORK is revised to read as follows:

“Appendix A, Statement of Work, Amendment “B” dated September 10, 2002 is
deleted and replaced by Appendix A, Statement of Work, Amendment “D” dated,
June 6, 2007.”

Page 1 of 2



--------------------------------------------------------------------------------



 



B.   ARTICLE III: TERM, FUNDING AND COST, the last sentence of paragraph A is
amended to read as follows:       “The work to be performed under this CRADA
shall be completed with in one-hundred and forty-four (144) months from the
effective date of the original CRADA, a sixty (60) month increase, expiring on
September 30, 2012.”

C.   ARTICLE III: TERM, FUNDING AND COST, paragraph B is deleted in its entirety
and substituted in lieu thereof by the following paragraph B.

“B. The total value of this CRADA is $336,000,000. The Participant’s estimated
contribution to this effort is $336,000,000 (with a maximum of $69,680,000 of
that amount being total funds-in to ORNL). The Government’s estimated
contribution, which is provided through the Contractor’s contract with DOE, is
$0. Additionally, the Participant’s funds-in contribution is usually subject to
Federal Administrative Charges in the amount of three percent (3%). This charge
for Participant has been waived by authority of blanket pricing exception listed
in a memo from the DOE CFO dated October 25, 2002. The total authorized amount
to be expended by the Contractor cannot exceed $69,680,000 which is funds-in
from the Participant.”
All other terms of the CRADA remain unchanged. This Amendment shall be effective
on the later of the dates of: (1) the signatures below or, (2) until approval by
DOE.
IN WITNESS WHEREOF, the Parties have executed two originals of this Amendment
through their duly authorized representatives.
FOR CONTRACTOR:

             
By:
  /s/ Casey Porto        
 
           
 
           
Name:
  Casey Porto, Director        
 
           
 
           
Title:
  Technology Transfer        
 
           
 
           
Date:
  August 10, 2007        
 
           

FOR PARTICIPANT:

             
By:
  /s/ John K. Welch        
 
           
 
           
Name:
  John K. Welch        
 
           
 
           
Title:
  President and Chief Executive Officer        
 
           
 
           
Date:
  August 1, 2007        
 
           

Page 2 of 2